UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :        21cv1480 (DLC)
RICHARD SAVOR,                         :
                                       :      NOTICE OF INITIAL
                         Plaintiff,    :     PRETRIAL CONFERENCE
               -v-                     :
                                       :
BOSTON PRIVATE FINANCIAL               :
HOLDINGS, INC. et al.,                 :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- x
DENISE COTE, District Judge:

     This case has been assigned to me for all purposes. By the
date of the pretrial conference counsel for all parties are
required to register as filing users in accordance with the
Procedures for Electronic Case Filing.

     Counsel for all parties are directed to appear for an
initial pretrial conference with the Court, at the time and
place listed below. Counsel are directed to confer with each
other prior to the conference regarding settlement and each of
the other subjects to be considered at a Fed. R. Civ. P. 16
conference, and to prepare a detailed written proposed schedule
for any motions and discovery. Prior to the date of the
conference, all parties must send the Court one copy of all
pleadings.

     If this case has been settled or otherwise terminated,
counsel are not required to appear, provided that a stipulation
of discontinuance, voluntary dismissal, or other proof of
termination is sent prior to the date of the conference via e-
mail to the Orders and Judgments Clerk at the following e-mail
address: judgments@nysd.uscourts.gov.

     All conferences with the Court are scheduled for a specific
time; there is no other matter scheduled for that time; and
counsel are directed to appear promptly. All pretrial
conferences must be attended by the attorney who will serve as
principal trial counsel.

     Requests for adjournment shall be made no later than two
business days before the conference and shall be made in a
letter filed on ECF in accordance with the S.D.N.Y. Electronic
Case Filing Rules and Instructions. The written submission must
(a) specify the reasons for the adjournment, (b) state whether
the other parties have consented, and (c) indicate times and
dates on succeeding Fridays when all counsel are available.
Unless counsel are notified that the conference has been
adjourned it will be held as scheduled.

     YOU ARE DIRECTED (i) TO SO NOTIFY ALL ATTORNEYS IN THIS
ACTION BY SERVING UPON EACH OF THEM A COPY OF THIS NOTICE AND
THE COURT’S INDIVIDUAL PRACTICES FORTHWITH, AND (ii) TO FILE
PROOF OF SUCH NOTICE WITH THE COURT. IF YOU ARE UNAWARE OF THE
IDENTITY OF COUNSEL FOR ANY OF THE PARTIES, YOU MUST FORTHWITH
SEND A COPY OF THE NOTICE AND PRACTICES TO THAT PARTY
PERSONALLY.

     DATE OF CONFERENCE: MAY 7, 2021 AT 2:00 PM.

     Due to the ongoing COVID-19 pandemic, the conference will

be held telephonically.   The parties shall use the following

dial-in credentials for the telephone conference:

          Dial-in:        888-363-4749

          Access code:    4324948

The parties shall use a landline if one is available.

     SO ORDERED:

Dated:    New York, New York
          February 24, 2021

                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                    2
